
	
		I
		112th CONGRESS
		1st Session
		H. R. 1875
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Cicilline (for
			 himself, Mr. Larson of Connecticut,
			 Mr. Bishop of New York, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Energy
			 and Commerce, and Science, Space, and Technology, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To lower gas prices by making investments in cleaner
		  vehicle technologies and infrastructure.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Building Our Clean Energy
			 Future Now Act of 2011.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title.
					Title I—Public Transportation
					Sec. 101. Short title.
					Sec. 102. Findings.
					Sec. 103. Grants to improve public transportation
				services.
					Sec. 104. Increased Federal share for Clean Air Act
				compliance.
					Sec. 105. Transportation fringe benefits.
					Sec. 106. Capital cost of contracting vanpool pilot
				program.
					Title II—Denial of certain tax benefits to major integrated oil
				companies and investment in clean energy and transportation 
					Sec. 201. Limitation on deduction for intangible drilling and
				development costs of major integrated oil companies in the case of oil and gas
				wells.
					Sec. 202. Deduction for income attributable to domestic
				production activities not allowed with respect to oil and gas activities of
				major integrated oil companies.
					Sec. 203. Major integrated oil companies ineligible for
				last-in, first-out method of inventory.
					Sec. 204. Credit for heavy natural gas and hybrid
				vehicles.
					Sec. 205. Alternative fuel vehicle refueling
				property.
					Sec. 206. Clean Energy Fund and deficit reduction.
					Title III—Advanced and electric vehicles
					Sec. 301. Plug-in hybrid electric vehicle and electric vehicle
				infrastructure.
					Sec. 302. Large-scale vehicle electrification
				program.
					Sec. 303. Advanced vehicle technology.
				
			IPublic
			 Transportation
			101.Short
			 titleThis title may be cited
			 as the Providing Gas Price Relief
			 Through Public Transportation Act of 2011.
			102.FindingsCongress finds the following:
				(1)In 2008, during a
			 year of record-high gas prices, people in the United States took more than
			 10,500,000,000 trips using public transportation, the highest level in 50
			 years.
				(2)Public
			 transportation use in the United States is up 31 percent since 1995, a figure
			 that is more than double the growth rate of the Nation’s population and is
			 substantially greater than the growth rate for vehicle miles traveled on the
			 Nation’s highways for that same period.
				(3)High gas prices in
			 2011 are expected to drive the demand for transit services even higher, with
			 some estimates showing that $5-per-gallon gas could result in a nearly 15
			 percent jump in transit ridership.
				(4)Based on the price
			 of gas in March 2011, riding public transportation saves households an average
			 of $825 per month, or nearly $10,000 per year.
				(5)Despite increasing
			 demand for transit services, widespread cuts in State and local funding have
			 caused 59 percent of public transit systems in the United States to raise fares
			 or cut service since January 2009.
				(6)Although under
			 existing laws Federal employees in the National Capital Region receive transit
			 benefits, transit benefits should be available to all Federal employees in the
			 United States so that the Federal Government sets a leading example of greater
			 public transportation use.
				(7)Public
			 transportation stakeholders should engage and involve local communities in the
			 education and promotion of the importance of utilizing public
			 transportation.
				(8)Increasing public
			 transportation use is a national priority.
				103.Grants to
			 improve public transportation services
				(a)Authorizations
			 of appropriations
					(1)Urbanized area
			 formula grantsIn addition to amounts allocated under section
			 5338(b)(2)(B) of title 49, United States Code, to carry out section 5307 of
			 such title, there is authorized to be appropriated $750,000,000 for each of
			 fiscal years 2011 and 2012 to carry out such section. Such funds shall be
			 apportioned not later than 7 days after the date on which the funds are
			 appropriated, in accordance with section 5336 (other than subsections (i)(1)
			 and (j)) of such section but may not be combined or commingled with any other
			 funds apportioned under such section 5336.
					(2)Formula grants
			 for other than urbanized areasIn addition to amounts allocated
			 under section 5338(b)(2)(G) of title 49, United States Code, to carry out
			 section 5311 of such title, there is authorized to be appropriated $100,000,000
			 for each of fiscal years 2011 and 2012 to carry out such section 5311. Such
			 funds shall be apportioned not later than 7 days after the date on which the
			 funds are appropriated, in accordance with such section 5311 but may not be
			 combined or commingled with any other funds apportioned under such section
			 5311.
					(b)Use of
			 fundsNotwithstanding sections 5307 and 5311 of title 49, United
			 States Code, the Secretary of Transportation may make grants under such
			 sections from amounts appropriated under subsection (a) only for one or more of
			 the following:
					(1)If the recipient
			 of the grant is reducing, or certifies to the Secretary within the time the
			 Secretary prescribes that, during the term of the grant, the recipient will
			 reduce one or more fares the recipient charges for public transportation, or in
			 the case of subsection (f) of such section 5311, intercity bus service, those
			 operating costs of equipment and facilities being used to provide the public
			 transportation, or in the case of subsection (f) of such section 5311,
			 intercity bus service, that the recipient is no longer able to pay from the
			 revenues derived from such fare or fares as a result of such reduction.
					(2)To avoid increases
			 in fares for public transportation, or in the case of subsection (f) of such
			 section 5311, intercity bus service, or decreases in current public
			 transportation service, or in the case of subsection (f) of such section 5311,
			 intercity bus service, that would otherwise result from an increase in costs to
			 the public transportation or intercity bus agency for transportation-related
			 fuel or meeting additional transportation-related equipment or facility
			 maintenance needs, if the recipient of the grant certifies to the Secretary
			 within the time the Secretary prescribes that, during the term of the grant,
			 the recipient will not increase the fares that the recipient charges for public
			 transportation, or in the case of subsection (f) of such section 5311,
			 intercity bus service, or, will not decrease the public transportation service,
			 or in the case of subsection (f) of such section 5311, intercity bus service,
			 that the recipient provides.
					(3)If the recipient
			 of the grant is expanding, or certifies to the Secretary within the time the
			 Secretary prescribes that, during the term of the grant, the recipient will
			 expand public transportation service, or in the case of subsection (f) of such
			 section 5311, intercity bus service, those operating and capital costs of
			 equipment and facilities being used to provide the public transportation
			 service, or in the case of subsection (f) of such section 5311, intercity bus
			 service, that the recipient incurs as a result of the expansion of such
			 service.
					(4)If the recipient
			 of the grant is acquiring, or certifies to the Secretary within the time the
			 Secretary prescribes that, during the term of the grant, the recipient will
			 acquire, clean fuel or alternative fuel vehicle-related equipment or facilities
			 for the purpose of improving fuel efficiency, the costs of acquiring the
			 equipment or facilities.
					(5)If the recipient
			 of the grant is establishing or expanding, or certifies to the Secretary within
			 the time the Secretary prescribes that, during the term of the grant, the
			 recipient will establish or expand commuter matching services to provide
			 commuters with information and assistance about alternatives to single
			 occupancy vehicle use, those administrative costs in establishing or expanding
			 such services.
					(c)Federal
			 shareNotwithstanding any other provision of law, the Federal
			 share of the costs for which a grant is made under this section shall be 100
			 percent.
				(d)Period of
			 availabilityFunds appropriated under this section shall remain
			 available for a period of 2 fiscal years.
				104.Increased
			 Federal share for Clean Air Act complianceNotwithstanding section 5323(i)(1) of title
			 49, United States Code, a grant for a project to be assisted under chapter 53
			 of such title during fiscal years 2011 and 2012 that involves acquiring clean
			 fuel or alternative fuel vehicle-related equipment or facilities for the
			 purposes of complying with or maintaining compliance with the Clean Air Act (42
			 U.S.C. 7401 et seq.) shall be for 100 percent of the net project cost of the
			 equipment or facility attributable to compliance with that Act unless the grant
			 recipient requests a lower grant percentage.
			105.Transportation
			 fringe benefits
				(a)Requirement that
			 agencies offer transit pass transportation fringe benefits to their employees
			 nationwide
					(1)In
			 generalSection 3049(a)(1) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (5 U.S.C. 7905 note;
			 119 Stat. 1711) is amended—
						(A)by striking
			 Effective and all that follows through each covered
			 agency and inserting Each agency; and
						(B)by inserting
			 at a location in an urbanized area of the United States that is served
			 by fixed route public transportation before shall be
			 offered.
						(2)Conforming
			 amendmentsSection 3049(a) of such Act (5 U.S.C. 7905 note; 119
			 Stat. 1711) is amended—
						(A)in paragraph
			 (3)—
							(i)by
			 striking subparagraph (A); and
							(ii)by
			 redesignating subparagraphs (B) through (F) as subparagraphs (A) through (E),
			 respectively; and
							(B)in paragraph (4)
			 by striking a covered agency and inserting an
			 agency.
						(b)Benefits
			 describedSection 3049(a)(2) of such Act (5 U.S.C. 7905 note; 119
			 Stat. 1711) is amended by striking the period at the end and inserting the
			 following: , except that the maximum level of such benefits shall be the
			 maximum amount which may be excluded from gross income for qualified parking as
			 in effect for a month under section 132(f)(2)(B) of the Internal Revenue Code
			 of 1986..
				(c)GuidanceSection
			 3049(a) of such Act (5 U.S.C. 7905 note; 119 Stat. 1711) is amended by adding
			 at the end the following:
					
						(5)Guidance
							(A)IssuanceNot
				later than 60 days after the date of enactment of this paragraph, the Secretary
				of Transportation shall issue guidance on nationwide implementation of the
				transit pass transportation fringe benefits program under this
				subsection.
							(B)Uniform
				application
								(i)In
				generalThe guidance to be issued under subparagraph (A) shall
				contain a uniform application for use by all Federal employees applying for
				benefits from an agency under the program.
								(ii)Required
				informationAs part of such an application, an employee shall
				provide, at a minimum, the employee’s home and work addresses, a breakdown of
				the employee’s commuting costs, and a certification of the employee’s
				eligibility for benefits under the program.
								(iii)Warning
				against false statementsSuch an application shall contain a
				warning against making false statements in the application.
								(C)Independent
				verification requirementsThe guidance to be issued under
				subparagraph (A) shall contain independent verification requirements to ensure
				that, with respect to an employee of an agency—
								(i)the eligibility of
				the employee for benefits under the program is verified by an official of the
				agency;
								(ii)employee
				commuting costs are verified by an official of the agency; and
								(iii)records of the
				agency are checked to ensure that the employee is not receiving parking
				benefits from the agency.
								(D)Program
				implementation requirementsThe guidance to be issued under
				subparagraph (A) shall contain program implementation requirements applicable
				to each agency to ensure that—
								(i)benefits provided
				by the agency under the program are adjusted in cases of employee travel,
				leave, or change of address;
								(ii)removal from the
				program is included in the procedures of the agency relating to an employee
				separating from employment with the agency; and
								(iii)benefits
				provided by the agency under the program are made available using an electronic
				format (rather than using paper fare media) where such a format is available
				for use.
								(E)Enforcement and
				penaltiesThe guidance to be issued under subparagraph (A) shall
				contain a uniform administrative policy on enforcement and penalties. Such
				policy shall be implemented by each agency to ensure compliance with program
				requirements, to prevent fraud and abuse, and, as appropriate, to penalize
				employees who have abused or misused the benefits provided under the
				program.
							(F)Periodic
				reviewsThe guidance to be issued under subparagraph (A) shall
				require each agency, not later than September 1 of the first fiscal year
				beginning after the date of enactment of this paragraph, and every 3 years
				thereafter, to develop and submit to the Secretary a review of the agency’s
				implementation of the program. Each such review shall contain, at a minimum,
				the following:
								(i)An
				assessment of the agency’s implementation of the guidance, including a summary
				of the audits and investigations, if any, of the program conducted by the
				Inspector General of the agency.
								(ii)Information on
				the total number of employees of the agency that are participating in the
				program.
								(iii)Information on
				the total number of single occupancy vehicles removed from the roadway network
				as a result of participation by employees of the agency in the program.
								(iv)Information on
				energy savings and emissions reductions, including reductions in greenhouse gas
				emissions, resulting from reductions in single occupancy vehicle use by
				employees of the agency that are participating in the program.
								(v)Information on
				reduced congestion and improved air quality resulting from reductions in single
				occupancy vehicle use by employees of the agency that are participating in the
				program.
								(vi)Recommendations
				to increase program participation and thereby reduce single occupancy vehicle
				use by Federal employees nationwide.
								(6)Reporting
				requirementsNot later than September 30 of the first fiscal year
				beginning after the date of enactment of this paragraph, and every 3 years
				thereafter, the Secretary shall submit to the Committee on Transportation and
				Infrastructure and the Committee on Oversight and Government Reform of the
				House of Representatives and the Committee on Banking, Housing, and Urban
				Affairs of the Senate a report on nationwide implementation of the transit pass
				transportation fringe benefits program under this subsection, including a
				summary of the information submitted by agencies pursuant to paragraph
				(5)(F).
						.
				(d)Effective
			 dateExcept as otherwise specifically provided, the amendments
			 made by this section shall become effective on the first day of the first
			 fiscal year beginning after the date of enactment of this Act.
				106.Capital cost of
			 contracting vanpool pilot program
				(a)EstablishmentThe
			 Secretary of Transportation shall establish and implement a pilot program to
			 carry out vanpool demonstration projects in not more than 3 urbanized areas and
			 not more than 2 other than urbanized areas.
				(b)Pilot
			 program
					(1)In
			 generalNotwithstanding section 5323(i) of title 49, United
			 States Code, for each project selected for participation in the pilot program,
			 the Secretary shall allow the non-Federal share provided by a recipient of
			 assistance for a capital project under chapter 53 of such title to include the
			 amounts described in paragraph (2).
					(2)Conditions on
			 acquisition of vansThe amounts referred to in paragraph (1) are
			 any amounts expended by a private provider of public transportation by vanpool
			 for the acquisition of vans to be used by such private provider in the
			 recipient’s service area, excluding any amounts the provider may have received
			 in Federal, State, or local government assistance for such acquisition, if the
			 private provider enters into a legally binding agreement with the recipient
			 that requires the private provider to use all revenues it receives in providing
			 public transportation in such service area, in excess of its operating costs,
			 for the purpose of acquiring vans to be used by the private provider in such
			 service area.
					(c)Program
			 termThe Secretary may approve an application for a vanpool
			 demonstration project for fiscal years 2011 through 2012.
				(d)Report to
			 CongressNot later than one year after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Banking,
			 Housing, and Urban Affairs of the Senate a report containing an assessment of
			 the costs, benefits, and efficiencies of the vanpool demonstration
			 projects.
				IIDenial of certain
			 tax benefits to major integrated oil companies and investment in clean energy
			 and transportation 
			201.Limitation on
			 deduction for intangible drilling and development costs of major integrated oil
			 companies in the case of oil and gas wells
				(a)In
			 generalSubsection (c) of
			 section
			 263 of the Internal Revenue Code of 1986 is amended by adding
			 at the end the following new sentence: This subsection shall not apply
			 to intangible drilling and development costs paid or incurred by any major
			 integrated oil company (as defined in section 167(h)(5)) in the case of oil and
			 gas wells..
				(b)Conforming
			 amendmentSubsection (c) of section 263 of such Code is amended
			 by inserting (determined without regard to the last sentence of this
			 subsection) after in the same manner as such expenses are
			 deductible in the case of oil and gas wells.
				(c)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after the date of the enactment of this Act.
				202.Deduction for income
			 attributable to domestic production activities not allowed with respect to oil
			 and gas activities of major integrated oil companies
				(a)In
			 generalSubparagraph (B) of
			 section 199(c)(4) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , and, and by inserting after
			 clause (iii) the following new clause:
					
						(iv)in the case of a major integrated oil
				company (as defined in section 167(h)(5)), the production, refining,
				processing, transportation, or distribution of oil, gas, or any primary product
				thereof.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				203.Major integrated oil
			 companies ineligible for last-in, first-out method of inventory
				(a)In
			 generalSection 471 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (c) as
			 subsection (d) and by inserting after subsection (b) the following new
			 subsection:
					
						(c)Major integrated
				oil companies ineligible for last-in, first-out methodIn the case of a major integrated oil
				company (as defined in section 167(h)(5)(B))—
							(1)the last-in,
				first-out method of determining inventories shall in no event be treated as
				clearly reflecting income, and
							(2)sections 472 and
				473 shall not
				apply.
							.
				(b)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					(2)Change in method
			 of accountingIn the case of
			 any taxpayer required by the amendments made by this section to change its
			 method of accounting for its first taxable year beginning after the date of the
			 enactment of this Act—
						(A)such change shall
			 be treated as initiated by the taxpayer,
						(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
						(C)if the net amount
			 of the adjustments required to be taken into account by the taxpayer under
			 section 481 of the Internal Revenue Code of 1986 is positive, such amount shall
			 be taken into account over a period of 8 years beginning with such first
			 taxable year.
						204.Credit for
			 heavy natural gas and hybrid vehicles
				(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
					
						30E.Heavy natural
				gas and heavy hybrid vehicle credit
							(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to the sum of—
								(1)the new qualified
				heavy natural gas motor vehicle credit determined under subsection (b),
				and
								(2)the new qualified
				heavy hybrid motor vehicle credit determined under subsection (c).
								(b)New qualified
				heavy natural gas motor vehicle credit
								(1)In
				generalThe new qualified
				heavy natural gas motor vehicle credit determined under this subsection is an
				amount equal to 80 percent of the incremental cost of any new qualified heavy
				natural gas motor vehicle placed in service by the taxpayer during the taxable
				year.
								(2)New qualified
				heavy natural gas motor vehicleFor purposes of this subsection,
				the term new qualified heavy natural gas motor vehicle means any
				motor vehicle—
									(A)which is only capable of operating on
				compressed or liquified natural gas,
									(B)which has a gross
				vehicle weight rating of more than 8,500 pounds,
									(C)the original use
				of which commences with the taxpayer,
									(D)which is acquired
				by the taxpayer for use or lease, but not for resale, and
									(E)which is made by a
				manufacturer.
									(3)Credit for
				mixed-fuel vehicles
									(A)In
				generalIn the case of a
				mixed-fuel vehicle placed in service by the taxpayer during the taxable year,
				the credit determined under this subsection is an amount equal to—
										(i)in
				the case of a 65/35 mixed-fuel vehicle, 65 percent of the credit which would
				have been allowed under this subsection if such vehicle was a new qualified
				heavy natural gas motor vehicle, and
										(ii)in the case of a
				90/10 mixed-fuel vehicle, 90 percent of the credit which would have been
				allowed under this subsection if such vehicle was a new qualified heavy natural
				gas motor vehicle.
										(B)Mixed-fuel
				vehicleFor purposes of this paragraph, the term
				mixed-fuel vehicle means any motor vehicle which—
										(i)would be a new
				qualified heavy natural gas motor vehicle but for the requirement of paragraph
				(2)(A),
										(ii)is certified by
				the manufacturer as being able to perform efficiently in normal operation on a
				combination of compressed or liquified natural gas and another petroleum-based
				fuel, and
										(iii)either—
											(I)has received a
				certificate of conformity under the Clean Air Act, or
											(II)has received an
				order certifying the vehicle as meeting the same requirements as vehicles which
				may be sold or leased in California and meets or exceeds the low emission
				vehicle standard under section 88.105-94 of title 40, Code of Federal
				Regulations, for that make and model year vehicle.
											(C)65/35 mixed-fuel
				vehicleFor purposes of this paragraph, the term 65/35
				mixed-fuel vehicle means a mixed-fuel vehicle which operates using at
				least 65 percent compressed or liquified natural gas and not more than 35
				percent petroleum-based fuel.
									(D)90/10 mixed-fuel
				vehicleFor purposes of this
				paragraph, the term 90/10 mixed-fuel vehicle means a mixed-fuel
				vehicle which operates using at least 90 percent compressed or liquified
				natural gas and not more than 10 percent petroleum-based fuel.
									(c)New qualified
				heavy hybrid motor vehicle credit
								(1)In
				generalThe new qualified
				heavy natural gas motor vehicle credit determined under this subsection is an
				amount equal to 80 percent of the incremental cost of any new qualified heavy
				hybrid motor vehicle placed in service by the taxpayer during the taxable
				year.
								(2)New qualified
				heavy hybrid motor vehicleFor purposes of this
				subsection—
									(A)In
				generalThe term new qualified heavy hybrid motor
				vehicle means a motor vehicle—
										(i)which draws propulsion energy from an
				onboard rechargeable energy storage system,
										(ii)which, in the
				case of a vehicle which has an internal combustion or heat engine which uses
				consumable fuel, has received, with respect to such engine, a certificate of
				conformity under the Clean Air Act as meeting the emission standards set in the
				regulations prescribed by the Administrator of the Environmental Protection
				Agency for 2004 through 2007 model year diesel heavy duty engines or ottocycle
				heavy duty engines, as applicable,
										(iii)which has a
				gross vehicle weight rating of more than 8,500 pounds,
										(iv)which has a
				maximum available power of at least—
											(I)10 percent in the
				case of a vehicle which has a gross vehicle weight rating of not more than
				14,000 pounds, and
											(II)15 percent in the
				case of a vehicle which has a gross vehicle weight rating of more than 14,000
				pounds,
											(v)the original use
				of which commences with the taxpayer,
										(vi)which is acquired
				by the taxpayer for use or lease, but not for resale, and
										(vii)which is made by
				a manufacturer.
										(B)Consumable
				fuelFor purposes of
				subparagraph (A)(ii)(I), the term consumable fuel means any
				solid, liquid, or gaseous matter which releases energy when consumed by an
				auxiliary power unit.
									(C)Maximum
				available powerFor purposes
				of subparagraph (A)(iii), the term maximum available power means
				the maximum power available from the rechargeable energy storage system during
				a standard 10 second pulse power or equivalent test, divided by the vehicle’s
				total traction power. For purposes of the preceding sentence, the term
				total traction power means the sum of the peak power from the
				rechargeable energy storage system and the heat engine peak power of the
				vehicle, except that if such storage system is the sole means by which the
				vehicle can be driven, the total traction power is the peak power of such
				storage system.
									(d)Application with
				other credits
								(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
								(2)Personal
				credit
									(A)In
				generalFor purposes of this
				title, the credit allowed under subsection (a) for any taxable year (determined
				after application of paragraph (1)) shall be treated as a credit allowable
				under subpart A for such taxable year.
									(B)Limitation based
				on amount of taxIn the case
				of a taxable year to which section 26(a)(2) does not apply, the credit allowed
				under subsection (a) for any taxable year (determined after application of
				paragraph (1)) shall not exceed the excess of—
										(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23 and
				25D) and section 27 for the taxable year.
										(e)Other
				definitions and special rulesFor purposes of this
				section—
								(1)Incremental
				costThe term
				incremental cost means, with respect to any motor vehicle, the
				excess of the manufacturer’s suggested retail price for such vehicle over such
				price for a gasoline or diesel fuel motor vehicle of the same model (or, if
				there is no such gasoline or diesel fuel motor vehicle of the same model, a
				gasoline or diesel fuel motor vehicle which is comparable in weight, size, and
				use to such vehicle), to the extent such amount does not exceed—
									(A)$20,000, if such vehicle has a gross
				vehicle weight rating of not more than 14,000 pounds,
									(B)$50,000, if such vehicle has a gross
				vehicle weight rating of more than 14,000 pounds but not more than 26,000
				pounds,
									(C)$80,000, if such
				vehicle has a gross vehicle weight rating of more than 26,000 pounds but not
				more than 33,000 pounds, and
									(D)$100,000, if such
				vehicle has a gross vehicle weight rating of more than 33,000 pounds.
									The amount
				described in the preceding sentence shall be certified by the manufacturer and
				shall be determined in accordance with guidance prescribed by the
				Secretary.(2)Motor
				vehicleThe term motor
				vehicle means any vehicle which is manufactured primarily for use on
				public streets, roads, and highways (not including a vehicle operated
				exclusively on a rail or rails) and which has at least 4 wheels.
								(3)ManufacturerThe term manufacturer has
				the meaning given such term in regulations prescribed by the Administrator of
				the Environmental Protection Agency for purposes of the administration of title
				II of the Clean Air Act (42 U.S.C. 7521 et seq.).
								(4)Reduction in
				basisFor purposes of this
				subtitle, the basis of any property for which a credit is allowable under
				subsection (a) shall be reduced by the amount of such credit so allowed
				(determined without regard to subsection (d)).
								(5)No double
				benefitThe amount of any
				deduction or other credit allowable under this chapter with respect to any
				motor vehicle shall be reduced by the amount of the credit allowed under
				subsection (a) for such vehicle (determined without regard to subsection
				(d)).
								(6)Property used by
				tax-exempt entityIn the case
				of a vehicle whose use is described in paragraph (3) or (4) of section 50(b)
				and which is not subject to a lease, the person who sold such vehicle to the
				person or entity using such vehicle shall be treated as the taxpayer that
				placed such vehicle in service, but only if such person clearly discloses to
				such person or entity in a document the amount of any credit allowable under
				subsection (a) with respect to such vehicle (determined without regard to
				subsection (d)). For purposes of subsection (d), property to which this
				paragraph applies shall be treated as of a character subject to an allowance
				for depreciation.
								(7)Property used
				outside United States, etc., not qualifiedNo credit shall be allowable under
				subsection (a) with respect to any property referred to in section 50(b)(1) or
				with respect to the portion of the cost of any property taken into account
				under section 179.
								(8)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any property which ceases to be property eligible for such
				credit (including recapture in the case of a lease period of less than the
				economic life of a vehicle).
								(9)Election to not
				take creditNo credit shall
				be allowed under subsection (a) for any vehicle if the taxpayer elects to not
				have this section apply to such vehicle.
								(10)Interaction
				with air quality and motor vehicle safety standardsUnless otherwise provided in this section,
				a motor vehicle shall not be considered eligible for a credit under this
				section unless such vehicle is in compliance with—
									(A)the applicable
				provisions of the Clean Air Act for the applicable make and model year of the
				vehicle (or applicable air quality provisions of State law in the case of a
				State which has adopted such provision under a waiver under section 209(b) of
				the Clean Air Act), and
									(B)the motor vehicle
				safety provisions of sections 30101 through 30169 of title 49, United States
				Code.
									(f)TerminationThis
				section shall not apply to motor vehicles acquired after December 31,
				2016.
							.
				(b)Coordination
			 with new qualified plug-in electric drive motor vehicle
			 creditSubparagraph (E) of section 30D(d)(1) of such Code is
			 amended by striking less than 14,000 pounds and inserting
			 not more than 8,500 pounds.
				(c)Conforming
			 amendments
					(1)Section 38(b) of
			 such Code is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph 36 and inserting ,
			 plus, and by adding at the end the following new paragraph:
						
							(37)the portion of the new qualified heavy
				natural gas motor vehicle credit and the new qualified heavy hybrid motor
				vehicle credit to which section 30E(d)(1)
				applies.
							.
					(2)Section 24(b)(3)(B) of such Code is amended
			 by striking and 30D and inserting 30D, and
			 30E.
					(3)Section 25(e)(1)(C)(ii) of such Code is
			 amended by inserting 30E, after 30D,.
					(4)Section 26(a)(1) of such Code is amended by
			 striking and 30D and inserting 30D, and
			 30E.
					(5)Section 30(c)(2) of such Code is amended by
			 striking and 30D and inserting 30D, and
			 30E.
					(6)Section 30B(g)(2)(B)(ii) of such Code is
			 amended by striking and 30D and inserting 30D, and
			 30E.
					(7)Section 30D(c)(2)(B)(ii) of such Code is
			 amended by striking and 25D and inserting 25D, and
			 30E.
					(8)Section 904(i) of such Code is amended by
			 striking and 30D and inserting 30D, and
			 30E.
					(9)Section 1400C(d)(2) of such Code is amended
			 by striking and 30D and inserting 30D, and
			 30E.
					(10)Section 30E(e)(2)(B)(ii) of such Code, as
			 added by this section, is amended by striking sections 23 and
			 25D and inserting section 25D.
					(11)Section 1016(a) of such Code is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
						
							(38)to the extent provided in section
				30E(e)(4).
							.
					(12)Section 6501(m) of such Code is amended by
			 inserting 30E(e)(9), after 30D(e)(4),.
					(13)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of such Code is amended by adding at the end
			 the following new item:
						
							
								Sec. 30E. Heavy natural gas and heavy hybrid vehicle
				credit.
							
							.
					(d)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 vehicles acquired after December 31, 2010.
					(2)Application of
			 EGTRRA sunset
						(A)The amendment made
			 by subsection (c)(2) shall be subject to title IX of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001 in the same manner as the provision of
			 such Act to which such amendment relates.
						(B)The amendment made
			 by subsection (c)(10) shall be subject to title IX of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001 in the same manner as the amendments made
			 by section 10909 of the Patient Protection and Affordable Care Act.
						205.Alternative fuel
			 vehicle refueling property
				(a)Extension of
			 creditSubsection (g) of section 30C of the Internal Revenue Code
			 of 1986 is amended by striking placed in service and all that
			 follows and inserting placed in service after December 31,
			 2014..
				(b)Extension of
			 increased credit limitationsParagraph (6) of section 30C(e) of such
			 Code is amended—
					(1)by striking
			 January 1, 2011 and inserting January 1, 2014,
			 and
					(2)by striking
			 and
			 2010 in the heading and inserting
			 thru
			 2013.
					(c)Extension of
			 credit to refueling of non-highway hydrogen fuel cell vehiclesSubsection (c) of section 30C of such Code
			 is amended by striking and at the end of paragraph (1), by
			 redesignating paragraph (2) as paragraph (3), and by inserting after paragraph
			 (1) the following new paragraph:
					
						(2)in the case of a vehicle propelled by a
				fuel cell power plant (as defined in section 48(c)(1)(C)) which converts
				hydrogen into electricity, the term motor vehicle includes any
				vehicle which is not operated exclusively on rails and the primary purpose of
				which is other than the transport of passengers,
				and
						.
				(d)Clarification of
			 definition of electric refueling propertySubparagraph (B) of section 179A(d)(3) of
			 such Code is amended to read as follows:
					
						(B)exclusively used for the recharging of
				motor vehicles propelled by electricity (other than property used for the
				generation of
				electricity).
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				206.Clean Energy
			 Fund and deficit reduction
				(a)Clean Energy
			 FundSubchapter A of chapter 98 of such Code is amended by adding
			 at the end the following new section:
					
						9512.Clean Energy
				Fund
							(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Clean Energy Fund,
				consisting of such amounts as may be appropriated or credited to such fund as
				provided in this section or section 9602(b).
							(b)Transfers to
				trust fundThere are hereby appropriated annually to the Clean
				Energy Fund for each of fiscal years 2011 through 2020 the lesser of—
								(1)$1,000,000,000
				($1,850,000,000 in the case of fiscal years 2011 and 2012), or
								(2)amounts equivalent
				(as determined by the Secretary) to the increase in Federal revenue with
				respect to such fiscal year by reason of the amendments made by sections 201,
				202, and 203 of the Building Our Clean Energy
				Future Now Act of 2011.
								(c)ExpendituresAmounts
				in the Clean Energy Fund shall be available, without the need of further
				appropriation, for purposes of carrying out titles I and III of the
				Building Our Clean Energy Future Now Act of
				2011 (and the amendments made by such titles). Amounts
				appropriated to the Clean Energy Fund shall remain available without fiscal
				year
				limitation.
							.
				(b)Deficit
			 reductionThe excess Federal
			 revenue under this title shall be deposited in the Treasury and used for
			 Federal budget deficit reduction or, if there is no Federal budget deficit, for
			 reducing the Federal debt in such manner as the Secretary of the Treasury
			 considers appropriate. For purposes of the preceding sentence, the term
			 excess Federal revenue under this title means so much of the
			 increase in Federal revenue by reason of the amendments made by sections 201,
			 202, and 203 of this Act as exceeds the sum of the amounts appropriated to the
			 Clean Energy Fund under section 9512(b) of the Internal Revenue Code of 1986
			 (as added by this section) plus any reductions in Federal revenue by reason of
			 the amendments made by sections 204 and 205 of this Act.
				(c)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by adding at the end the following new item:
					
						
							Sec. 9512. Clean Energy
				Fund.
						
						.
				IIIAdvanced and
			 electric vehicles
			301.Plug-in hybrid
			 electric vehicle and electric vehicle infrastructure
				(a)Amendment of
			 PURPASection 111(d) of the Public Utility Regulatory Policies
			 Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the
			 following:
					
						(20)Plug-in hybrid
				electric vehicle and electric vehicle infrastructure
							(A)Utility plan for
				infrastructureEach electric utility shall develop a plan to
				support the use of plug-in hybrid electric vehicles and electric vehicles,
				including heavy-duty hybrid electric vehicles. The plan may provide for
				deployment of electrical charging stations in public or private locations,
				including street parking, parking garages, parking lots, homes, gas stations,
				and highway rest stops. Any such plan may also include—
								(i)battery exchange,
				fast charging infrastructure, and other services;
								(ii)triggers for
				infrastructure deployment based upon market penetration of plug-in hybrid
				electric vehicles and electric vehicles; and
								(iii)such other
				elements as the State determines necessary to support electric vehicles and
				plug-in hybrid electric vehicles.
								Each
				plan under this paragraph shall provide for the deployment of the charging
				infrastructure or other infrastructure necessary to adequately support the use
				of plug-in hybrid electric vehicles and electric vehicles.(B)Support
				requirementsEach State regulatory authority (with respect to
				each electric utility for which it has ratemaking authority) and each
				nonregulated electric utility shall—
								(i)require that
				charging infrastructure deployed is interoperable with products of all auto
				manufacturers to the extent possible; and
								(ii)consider adopting
				minimum requirements for deployment of electrical charging infrastructure and
				other appropriate requirements necessary to support the use of plug-in hybrid
				electric vehicles and electric vehicles.
								(C)Cost
				recoveryEach State
				regulatory authority (with respect to each electric utility for which it has
				ratemaking authority) and each nonregulated electric utility shall consider
				whether, and to what extent, to allow cost recovery for plans and
				implementation of plans.
							(D)Smart grid
				integrationEach State regulatory authority (with respect to each
				electric utility for which it has ratemaking authority) and each nonregulated
				electric utility shall—
								(i)establish any
				appropriate protocols and standards for integrating plug-in hybrid electric
				vehicles and electric vehicles into an electrical distribution system,
				including smart grid systems and devices;
								(ii)include the
				ability for each plug-in hybrid electric vehicle and electric vehicle to be
				identified individually and to be associated with its owner’s electric utility
				account, regardless of the location that the vehicle is plugged in, for
				purposes of appropriate billing for any electricity required to charge the
				vehicle’s batteries as well as any crediting for electricity provided to the
				electric utility from the vehicle’s batteries; and
								(iii)review the
				determination made in response to paragraph (14) in light of this paragraph,
				including whether time-of-use pricing should be employed to enable the use of
				plug-in hybrid electric vehicles and electric vehicles to contribute to meeting
				peak-load power
				needs.
								.
				(b)Compliance
					(1)Time
			 limitationsSection 112(b) of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding the following at
			 the end thereof:
						
							(7)(A)Not later than 1 year
				after the enactment of this paragraph, each State regulatory authority (with
				respect to each electric utility for which it has ratemaking authority) and
				each nonregulated electric utility shall commence the consideration referred to
				in section 111, or set a hearing date for consideration, with respect to the
				standard established by paragraph (20) of section 111(d).
								(B)Not later than 2
				years after the date of the enactment of this paragraph, each State regulatory
				authority (with respect to each electric utility for which it has ratemaking
				authority), and each nonregulated electric utility, shall complete the
				consideration, and shall make the determination, referred to in section 111
				with respect to the standard established by paragraph (20) of section
				111(d).
								.
					(2)Failure to
			 complySection 112(c) of the Public Utility Regulatory Policies
			 Act of 1978 (16 U.S.C. 2622(c)) is amended by adding the following at the
			 end:
						
							In the case of the standards established by
				paragraph (20) of section 111(d), the reference contained in this subsection to
				the date of enactment of this Act shall be deemed to be a reference to the date
				of enactment of such
				paragraph.
							.
					(3)Prior state
			 actionsSection 112(d) of the Public Utility Regulatory Policies
			 Act of 1978 (16 U.S.C. 2622(d)) is amended by inserting and paragraph
			 (20) before of section 111(d).
					302.Large-scale
			 vehicle electrification program
				(a)Deployment
			 programThe Secretary of Energy shall establish a program to
			 deploy and integrate plug-in electric drive vehicles in multiple regions. In
			 carrying out the program, the Secretary may provide financial assistance
			 described under subsection (d), consistent with the goals under subsection (b).
			 The Secretary shall select regions based upon applications for assistance
			 received pursuant to subsection (c).
				(b)GoalsThe
			 goals of the program established pursuant to subsection (a) shall be—
					(1)to demonstrate the
			 viability of a vehicle-based transportation system that is not overly dependent
			 on petroleum as a fuel and contributes to lower carbon emissions than a system
			 based on conventional vehicles;
					(2)to facilitate the
			 integration of advanced vehicle technologies into electricity distribution
			 areas to improve system performance and reliability;
					(3)to demonstrate the
			 potential benefits of coordinated investments in vehicle electrification on
			 personal mobility and a regional grid;
					(4)to demonstrate
			 protocols and standards that facilitate vehicle integration into the grid;
			 and
					(5)to investigate
			 differences in each region and regulatory environment regarding best practices
			 in implementing vehicle electrification.
					(c)ApplicationsAny
			 State or local government (or group of State or local governments) may apply to
			 the Secretary of Energy for financial assistance in furthering the regional
			 deployment of plug-in electric drive vehicles. Such applications may be jointly
			 sponsored by electric utilities, automobile manufacturers, technology
			 providers, car sharing companies or organizations, or other persons or
			 entities.
				(d)Use of
			 fundsPursuant to applications received under subsection (c), the
			 Secretary of Energy may make financial assistance available to any applicant or
			 joint sponsor of the application to be used for any of the following:
					(1)Assisting persons
			 located in the regional deployment area, including fleet owners, in the
			 purchase of new plug-in electric drive vehicles by offsetting in whole or in
			 part the incremental cost of such vehicles above the cost of comparable
			 conventionally fueled vehicles.
					(2)Supporting the use
			 of plug-in electric drive vehicles by funding projects for the deployment of
			 any of the following:
						(A)Electrical
			 charging stations for plug-in electric drive vehicles, including battery
			 exchange, fast charging infrastructure, and other services, in public or
			 private locations, including street parking, parking garages, parking lots,
			 homes, gas stations, and highway rest stops.
						(B)Smart grid
			 equipment and infrastructure to facilitate the charging and integration of
			 plug-in electric drive vehicles.
						(3)Such other
			 projects as the Secretary determines appropriate to support the large-scale
			 deployment of plug-in electric drive vehicles in regional deployment
			 areas.
					(e)Program
			 requirementsThe Secretary of Energy shall determine design
			 elements and requirements of the program established pursuant to subsection
			 (a), including—
					(1)the type of
			 financial mechanism with which to provide financial assistance;
					(2)criteria for
			 evaluating applications submitted under subsection (c), including the
			 anticipated ability to promote deployment and market penetration of vehicles
			 that are less dependent on petroleum as fuel source; and
					(3)reporting
			 requirements for entities that receive financial assistance under this section,
			 including a comprehensive set of performance data characterizing the results of
			 the deployment program.
					(f)Information
			 clearinghouseThe Secretary of Energy shall, as part of the
			 program established pursuant to subsection (a), collect and make available to
			 the public information regarding the cost, performance, and other technical
			 data regarding the deployment and integration of plug-in electric drive
			 vehicles.
				(g)AuthorizationThere are authorized to be appropriated to
			 carry out this section, $450,000,000 for each of fiscal years 2012 through
			 2016.
				303.Advanced
			 vehicle technology
				(a)Short
			 titleThis section may be cited as the Advanced Vehicle Technology Act of
			 2011.
				(b)FindingsCongress
			 finds the following:
					(1)According to the
			 Energy Information Administration, the transportation sector accounts for
			 approximately 28 percent of the United States primary energy demand and
			 greenhouse gas emissions, and 24 percent of global oil demand.
					(2)The United States transportation sector is
			 over 95 percent dependent on petroleum, and over 60 percent of petroleum demand
			 is met by imported supplies.
					(3)United States
			 heavy truck fuel consumption will increase 23 percent by 2030, while overall
			 transportation energy use will decline by 1 percent.
					(4)The domestic
			 automotive and commercial vehicle manufacturing sectors have increasingly
			 limited resources for research, development, and engineering of advanced
			 technologies.
					(5)Vehicle, engine, and component
			 manufacturers are playing a more important role in vehicle technology
			 development, and should be better integrated into Federal research
			 efforts.
					(6)Priorities for the
			 Department of Energy’s vehicle technologies research have shifted drastically
			 in recent years among diesel hybrids, hydrogen fuel cell vehicles, and plug-in
			 electric hybrids, with little continuity among them.
					(7)The integration of vehicle, communication,
			 and infrastructure technologies has great potential for efficiency gains
			 through better management of the total transportation system.
					(8)The Federal
			 Government should balance its role in researching longer-term exploratory
			 concepts and developing nearer-term transformational technologies for
			 vehicles.
					(c)ObjectivesThe
			 objectives of this section are to—
					(1)develop United
			 States technologies and practices that—
						(A)improve the fuel
			 efficiency and emissions of all vehicles produced in the United States;
			 and
						(B)reduce vehicle
			 reliance on petroleum-based fuels;
						(2)support domestic research, development,
			 engineering, demonstration, and commercial application and manufacturing of
			 advanced vehicles, engines, and components;
					(3)enable vehicles to
			 move larger volumes of goods and more passengers with less energy and
			 emissions;
					(4)develop cost-effective advanced
			 technologies for wide-scale utilization throughout the passenger, commercial,
			 government, and transit vehicle sectors;
					(5)allow for greater
			 consumer choice of vehicle technologies and fuels;
					(6)shorten technology
			 development and integration cycles in the vehicle industry;
					(7)ensure a proper
			 balance and diversity of Federal investment in vehicle technologies; and
					(8)strengthen partnerships between Federal and
			 State governmental agencies and the private and academic sectors.
					(d)DefinitionsFor
			 the purposes of this section:
					(1)DepartmentThe
			 term Department means the Department of Energy.
					(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for United States research, development, engineering, demonstration,
			 and commercial application of vehicles and related technologies, including
			 activities authorized under this section, $550,000,000 for each of fiscal years
			 2012 through 2016.
				(f)Vehicle Research
			 and Development
					(1)Program
						(A)ActivitiesThe Secretary shall conduct a program of
			 basic and applied research, development, engineering, demonstration, and
			 commercial application activities on materials, technologies, and processes
			 with the potential to substantially reduce or eliminate petroleum use and the
			 emissions of the Nation’s passenger and commercial vehicles, including
			 activities in the areas of—
							(i)hybridization or
			 full electrification of vehicle systems;
							(ii)batteries and
			 other energy storage devices;
							(iii)power
			 electronics;
							(iv)vehicle,
			 component, and subsystem manufacturing technologies and processes;
							(v)engine efficiency
			 and combustion optimization;
							(vi)waste heat
			 recovery;
							(vii)transmission and
			 drivetrains;
							(viii)hydrogen vehicle technologies, including
			 fuel cells and internal combustion engines, and hydrogen infrastructure;
							(ix)compressed natural gas vehicle
			 technologies;
							(x)aerodynamics,
			 rolling resistance, and accessory power loads of vehicles and associated
			 equipment;
							(xi)vehicle weight reduction, including
			 lightweighting materials;
							(xii)friction and
			 wear reduction;
							(xiii)engine and
			 component durability;
							(xiv)innovative
			 propulsion systems;
							(xv)advanced boosting
			 systems;
							(xvi)hydraulic hybrid
			 technologies;
							(xvii)engine compatibility with and optimization
			 for a variety of transportation fuels including natural gas and other liquid
			 and gaseous fuels;
							(xviii)predictive
			 engineering, modeling, and simulation of vehicle and transportation
			 systems;
							(xix)refueling and charging infrastructure for
			 alternative fueled and electric or plug-in electric hybrid vehicles, including
			 the unique challenges facing rural areas;
							(xx)gaseous fuels storage systems and system
			 integration and optimization;
							(xxi)sensing,
			 communications, and actuation technologies for vehicle, electrical grid, and
			 infrastructure;
							(xxii)efficient use, substitution, and recycling
			 of potentially critical materials in vehicles, including rare earth elements
			 and precious metals, at risk of supply disruption;
							(xxiii)aftertreatment technologies;
							(xxiv)thermal management of battery
			 systems;
							(xxv)retrofitting advanced vehicle technologies
			 to existing vehicles;
							(xxvi)development of
			 common standards, specifications, and architectures for both transportation and
			 stationary battery applications;
							(xxvii)advanced internal combustion engines;
			 and
							(xxviii)other
			 research areas as determined by the Secretary.
							(B)Transformational
			 technologyThe Secretary
			 shall ensure that the Department continues to support research, development,
			 engineering, demonstration, and commercial application activities and maintains
			 competency in mid- to long-term transformational vehicle technologies with
			 potential to achieve deep reductions in petroleum use and emissions, including
			 activities in the areas of—
							(i)hydrogen vehicle technologies, including
			 fuel cells, internal combustion engines, hydrogen storage, infrastructure, and
			 activities in hydrogen technology validation and safety codes and
			 standards;
							(ii)multiple battery chemistries and novel
			 energy storage devices, including nonchemical batteries and electromechanical
			 storage technologies such as hydraulics, flywheels, and compressed air
			 storage;
							(iii)communication and connectivity among
			 vehicles, infrastructure, and the electrical grid; and
							(iv)other innovative
			 technologies research and development, as determined by the Secretary.
							(C)Industry
			 participationTo the maximum
			 extent practicable, activities under this section shall be carried out in
			 partnership or collaboration with automotive manufacturers, heavy commercial,
			 vocational, and transit vehicle manufacturers, qualified plug-in electric
			 vehicle manufacturers, compressed natural gas vehicle manufacturers, vehicle
			 and engine equipment and component manufacturers, manufacturing equipment
			 manufacturers, advanced vehicle service providers, fuel producers and energy
			 suppliers, electric utilities, universities, national laboratories, and
			 independent research laboratories. In carrying out this section the Secretary
			 shall—
							(i)determine whether a wide range of companies
			 that manufacture or assemble vehicles or components in the United States are
			 represented in ongoing public private partnership activities, including firms
			 that have not traditionally participated in federally sponsored research and
			 development activities, and where possible, partner with such firms that
			 conduct significant and relevant research and development activities in the
			 United States;
							(ii)leverage the capabilities and resources of,
			 and formalize partnerships with, industry-led stakeholder organizations,
			 nonprofit organizations, industry consortia, and trade associations with
			 expertise in the research and development of, and education and outreach
			 activities in, advanced automotive and commercial vehicle technologies;
							(iii)develop more efficient processes for
			 transferring research findings and technologies to industry;
							(iv)give consideration to conversion of
			 existing or former vehicle technology development or manufacturing facilities
			 for the purposes of this section;
							(v)establish and support public-private
			 partnerships, dedicated to overcoming barriers in commercial application of
			 transformational vehicle technologies, that utilize such industry-led
			 technology development facilities of entities with demonstrated expertise in
			 successfully designing and engineering pre-commercial generations of such
			 transformational technology; and
							(vi)promote efforts to ensure that technology
			 research, development, engineering, and commercial application activities
			 funded under this section are carried out in the United States.
							(D)Interagency and
			 intraagency coordinationTo the maximum extent practicable, the
			 Secretary shall coordinate research, development, demonstration, and commercial
			 application activities among—
							(i)relevant programs
			 within the Department, including—
								(I)the Office of
			 Energy Efficiency and Renewable Energy;
								(II)the Office of
			 Science;
								(III)the Office of
			 Electricity Delivery and Energy Reliability;
								(IV)the Office of Fossil Energy;
								(V)the Advanced Research Projects
			 Agency—Energy; and
								(VI)other offices as
			 determined by the Secretary; and
								(ii)relevant technology research and
			 development programs within other Federal agencies, as determined by the
			 Secretary.
							(E)Coordination and
			 nonduplicationIn coordinating activities the Secretary shall
			 ensure, to the maximum extent practicable, that activities do not duplicate
			 those of other programs within the Department or other relevant research
			 agencies.
						(F)Federal
			 demonstration of technologiesThe Secretary shall make
			 information available to procurement programs of Federal agencies regarding the
			 potential to demonstrate technologies resulting from activities funded through
			 programs under this section.
						(G)Intergovernmental
			 coordinationThe Secretary shall seek opportunities to leverage
			 resources and support initiatives of State and local governments in developing
			 and promoting advanced vehicle technologies, manufacturing, and
			 infrastructure.
						(H)CriteriaWhen
			 awarding grants under this program, the Secretary shall give priority to those
			 technologies (either individually or as part of a system) that—
							(i)provide the
			 greatest aggregate fuel savings based on the reasonable projected sales volumes
			 of the technology; and
							(ii)provide the
			 greatest increase in United States employment.
							(2)Sensing and
			 communications technologiesThe Secretary, in coordination with
			 the relevant research programs of other Federal agencies, shall conduct
			 research, development, engineering, and demonstration activities on
			 connectivity of vehicle and transportation systems, including on sensing,
			 computation, communication, and actuation technologies that allow for reduced
			 fuel use, optimized traffic flow, and vehicle electrification, including
			 technologies for—
						(A)onboard vehicle, engine, and component
			 sensing and actuation;
						(B)vehicle-to-vehicle
			 sensing and communication;
						(C)vehicle-to-infrastructure
			 sensing and communication; and
						(D)vehicle
			 integration with the electrical grid.
						(3)ManufacturingThe
			 Secretary shall carry out a research, development, engineering, demonstration,
			 and commercial application program of advanced vehicle manufacturing
			 technologies and practices, including innovative processes to—
						(A)increase the
			 production rate and decrease the cost of advanced battery manufacturing;
						(B)vary the capability of individual
			 manufacturing facilities to accommodate different battery chemistries and
			 configurations;
						(C)reduce waste streams, emissions, and energy
			 intensity of vehicle, engine, advanced battery and component manufacturing
			 processes;
						(D)recycle and remanufacture used batteries
			 and other vehicle components for reuse in vehicles or stationary
			 applications;
						(E)produce
			 cost-effective lightweight materials such as advanced metal alloys, polymeric
			 composites, and carbon fiber;
						(F)produce lightweight high pressure storage
			 systems for gaseous fuels;
						(G)design and manufacture purpose-built
			 hydrogen and fuel cell vehicles and components;
						(H)improve the calendar life and cycle life of
			 advanced batteries; and
						(I)produce permanent
			 magnets for advanced vehicles.
						(4)User testing
			 facilitiesActivities under this section may include
			 construction, expansion, or modification of new and existing vehicle, engine,
			 and component research and testing facilities for—
						(A)testing or
			 simulating interoperability of a variety of vehicle components and
			 systems;
						(B)subjecting whole
			 or partial vehicle platforms to fully representative duty cycles and operating
			 conditions;
						(C)developing and
			 demonstrating a range of chemistries and configurations for advanced vehicle
			 battery manufacturing; and
						(D)developing and demonstrating test cycles
			 for new and alternative fuels, and other advanced vehicle technologies.
						(5)Reporting
						(A)Technologies
			 developedNot later than 18
			 months after the date of enactment of this Act and annually thereafter through
			 2017, the Secretary of Energy shall transmit to Congress a report regarding the
			 technologies developed as a result of the activities authorized by this
			 subsection, with a particular emphasis on whether the technologies were
			 successfully adopted for commercial applications, and if so, whether products
			 relying on those technologies are manufactured in the United States.
						(B)Additional
			 mattersAt the end of each
			 fiscal year through 2017 the Secretary shall submit to the relevant
			 congressional committees of jurisdiction an annual report describing activities
			 undertaken in the previous year under this subsection, active industry
			 participants, efforts to recruit new participants committed to design,
			 engineering, and manufacturing of advanced vehicle technologies in the United
			 States, progress of the program in meeting goals and timelines, and a strategic
			 plan for funding of activities across agencies.
						(g)Medium- and
			 Heavy-Duty Commercial and Transit Vehicles
					(1)Program
						(A)In
			 generalThe Secretary, in
			 partnership with relevant research and development programs in other Federal
			 agencies, and a range of appropriate industry stakeholders, shall carry out a
			 program of cooperative research, development, demonstration, and commercial
			 application activities on advanced technologies for medium- to heavy-duty
			 commercial, vocational, recreational, and transit vehicles, including
			 activities in the areas of—
							(i)engine efficiency
			 and combustion research;
							(ii)on board storage technologies for
			 compressed and liquefied natural gas;
							(iii)development and
			 integration of engine technologies designed for natural gas operation of a
			 variety of vehicle platforms;
							(iv)waste heat
			 recovery and conversion;
							(v)improved
			 aerodynamics and tire rolling resistance;
							(vi)energy and
			 space-efficient emissions control systems;
							(vii)heavy hybrid, hybrid hydraulic, plug-in
			 hybrid, and electric platforms, and energy storage technologies;
							(viii)drivetrain
			 optimization;
							(ix)friction and wear
			 reduction;
							(x)engine idle and
			 parasitic energy loss reduction;
							(xi)electrification
			 of accessory loads;
							(xii)onboard sensing
			 and communications technologies;
							(xiii)advanced lightweighting materials and
			 vehicle designs;
							(xiv)increasing load
			 capacity per vehicle;
							(xv)thermal
			 management of battery systems;
							(xvi)recharging
			 infrastructure;
							(xvii)compressed natural gas
			 infrastructure;
							(xviii)advanced
			 internal combustion engines;
							(xix)complete vehicle
			 modeling and simulation;
							(xx)hydrogen vehicle technologies, including
			 fuel cells and internal combustion engines, and hydrogen infrastructure;
							(xxi)retrofitting
			 advanced technologies onto existing truck fleets; and
							(xxii)integration of
			 these and other advanced systems onto a single truck and trailer
			 platform.
							(B)LeadershipThe Secretary shall appoint a full-time
			 Director to coordinate research, development, demonstration, and commercial
			 application activities in medium- to heavy-duty commercial, recreational, and
			 transit vehicle technologies. Responsibilities of the Director shall be
			 to—
							(i)improve
			 coordination and develop consensus between government agency and industry
			 partners, and propose new processes for program management and priority setting
			 to better align activities and budgets among partners;
							(ii)regularly convene
			 workshops, site visits, demonstrations, conferences, investor forums, and other
			 events in which information and research findings are shared among program
			 participants and interested stakeholders;
							(iii)develop a budget
			 for the Department’s activities with regard to the interagency program, and
			 provide consultation and guidance on vehicle technology funding priorities
			 across agencies;
							(iv)determine a process for reviewing program
			 technical goals, targets, and timetables and, where applicable, aided by
			 life-cycle impact and cost analysis, propose revisions or elimination based on
			 program progress, available funding, and rate of technology adoption;
							(v)evaluate ongoing
			 activities of the program and recommend project modifications, including the
			 termination of projects, where applicable;
							(vi)recruit new
			 industry participants to the interagency program, including truck, trailer, and
			 component manufacturers who have not traditionally participated in federally
			 sponsored research and technology development activities; and
							(vii)other
			 responsibilities as determined by the Secretary, in consultation with
			 interagency and industry partners.
							(C)ReportingAt the end of each fiscal year, the
			 Secretary shall submit to the Congress an annual report describing activities
			 undertaken in the previous year, active industry participants, efforts to
			 recruit new participants, progress of the program in meeting goals and
			 timelines, and a strategic plan for funding of activities across
			 agencies.
						(2)Class 8 truck
			 and trailer systems demonstrationThe Secretary shall conduct a
			 competitive grant program to demonstrate the integration of multiple advanced
			 technologies on Class 8 truck and trailer platforms with a goal of improving
			 overall freight efficiency, as measured in tons and volume of freight hauled or
			 other work performance-based metrics, by 50 percent, including a combination of
			 technologies listed in paragraph (1)(A). Applicant teams may be comprised of
			 truck and trailer manufacturers, engine and component manufacturers, fleet
			 customers, university researchers, and other applicants as appropriate for the
			 development and demonstration of integrated Class 8 truck and trailer
			 systems.
					(3)Technology
			 testing and metricsThe
			 Secretary, in coordination with the partners of the interagency research
			 program described in paragraph (1)(A)—
						(A)shall develop
			 standard testing procedures and technologies for evaluating the performance of
			 advanced heavy vehicle technologies under a range of representative duty cycles
			 and operating conditions, including for heavy hybrid propulsion systems;
						(B)shall evaluate heavy vehicle performance
			 using work performance-based metrics other than those based on miles per
			 gallon, including those based on units of volume and weight transported for
			 freight applications, and appropriate metrics based on the work performed by
			 nonroad systems; and
						(C)may construct heavy duty truck and bus
			 testing facilities.
						(4)Nonroad systems
			 pilot programThe Secretary shall undertake a pilot program of
			 research, development, demonstration, and commercial applications of
			 technologies to improve total machine or system efficiency for nonroad mobile
			 equipment including agricultural and construction equipment, and shall seek
			 opportunities to transfer relevant research findings and technologies between
			 the nonroad and on-highway equipment and vehicle sectors.
					
